DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5727267 to Keilhauer.
	Re Claim 1, Keilhauer teaches:
	An anti-wrinkle anatomic pillow (at least [Abstract] “therapeutic sleeping pillow for a user”) comprising a general rectangular plan shape with two slightly cutout corners (at least Fig. 3), also having: 
at least one face or upper section for receiving the head of a person (at least Fig. 3 and [Col. 5 lines 35-45] “The rectangular shaped section 16 may be the center section of the therapeutic pillow”.), and 
at least one face or lower section having a central depression accompanied by two lateral supports and by at least one neck support, being said lateral supports and said neck support projected above said central depression (at least Figs. 3-4 and [Col. 5 lines 45-65] “a generally wedge shaped extension or boss 17 […] extends substantially beyond a line drawn between the from comers of the .
Re Claim 2, Keilhauer teaches:
An anti-wrinkle anatomic pillow according to claim 1, wherein said neck support has an upper support section and a lower support section that becomes narrower as it is projected and defines a thinner, stepped lower section with respect to the upper support section (at least Figs. 3-4 and [Col. 5 lines 45-65] “a generally wedge shaped extension or boss 17 […] extends substantially beyond a line drawn between the from comers of the pillow to provide support not only to the neck but the upper back of the user […] The rectangular side sections 18 are greater in height than the rectangular center section 16”.). 
Re Claim 3, Keilhauer teaches:
	An anti-wrinkle anatomic pillow according to claim 1, wherein said lateral supports and said neck support are internally connected through an internal loop whose internal development is curved and crescent-shaped (at least Fig. 4 and [Col. 5 lines 35-45] “integrally moulded and smoothly merging with a generally wedge shaped extension 17”.).
Re Claim 4, Keilhauer teaches:
	An anti-wrinkle anatomic pillow according to claim 3, wherein void spaces are defined between said lateral supports and said neck support (at least Figs. 3-4).
Re Claim 5, Keilhauer teaches:
	An anti-wrinkle anatomic pillow according to claim 1, which is made of a material selected from the group consisting of feather, latex, fiber, memory foam, a viscoelastic foam, and combinations thereof (at least [Col. 6 lines 20-25] “made from high resilience polyurethane foam”.).
Re Claim 6, Keilhauer teaches:
	An anti-wrinkle anatomic pillow according to claim 5, which is made of the viscoelastic foam (at least [Col. 6 lines 20-25] “made from high resilience polyurethane foam”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673